Citation Nr: 0920436	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-20 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, including Dependency and Indemnity 
Compensation (DIC) benefits pursuant to the provisions of 38 
U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1972 to November 
1979. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Anchorage, Alaska, which denied service connection for the 
cause of the Veteran's death. 


FINDINGS OF FACT

1.  The Veteran died in August 2002.  The cause of death was 
listed as adverse effects of drugs.

2.  At the time of his death, service-connection was in 
effect for lumbar spine disc disease evaluated as 60 percent 
disabling; depressive disorder secondary to lumbar spine disc 
disease evaluated as 10 percent disabling; and a 
noncompensable left hip scar.  The Veteran was rated as 
totally disabled based on individual unemployability 
effective March 13, 1999.

3.  The preponderance of the evidence shows that the 
Veteran's cause of death (adverse effects of drugs) was due 
to taking drugs, and was not caused by any other incident in 
service, or related to any service-connected disabilities.  

4.  The Veteran was not a former prisoner of war; he was not 
continuously rated totally disabled for a period of not less 
than five years from the date of his discharge from active 
duty; a total disability rating was not in effect for 10 
years immediately prior to the date of his death; there has 
been no allegation of clear and unmistakable error in any 
prior decision; nor have the appellants identified any other 
basis for granting this claim.


CONCLUSION OF LAW

A disease or disability related to service did not cause or 
contribute substantially or materially to the cause of the 
Veteran's death and he does not meet the criteria for DIC 
under 1318.  38 U.S.C.A. §§ 1116(a)(3), 1310, 1318, (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.312, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159. 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellants with notice in June 2005, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimants 
have had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in an 
April 2006 statement of the case (SOC), following the 
provision of notice.  The SOC listed the Veteran's service-
connected disabilities and the ratings assigned, and noted 
the Veteran was in receipt of a total rating based on 
unemployability since March 1999.  Appellants have not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

VA has obtained service treatment records, assisted the 
appellants in obtaining evidence, and obtained a medical 
opinion as to the cause of the Veteran's death.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the claims file; and the 
appellants have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellants are not prejudiced by a 
decision on the claim at this time.




Analysis 

The appellants seek service connection for the cause of the 
Veteran's death.  The Veteran's former spouse, on behalf of 
her minor children, the appellants, contends that the 
Veteran's addiction was due to his service-connected back 
disability and depression.  She argued that he had to take 
drugs for pain management of his service-connected back 
disability and depression, but as a recovering drug addict he 
was not able to safely metabolize any drugs.

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  
Further, there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions; but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

The Veteran's death certificate shows he died in August 2002.  
The cause of death was listed as adverse effects of drugs.  
The manner of death was listed as accidental.  A secondary 
cause of death was not listed.  The injury was described as 
"subject took multiple drugs." 

In July 2003 a VA examination by review of the record was 
conducted by a physician who is a diplomat of the American 
Board of Psychiatry and Neurology and the American Board of 
Forensic Medicine.  The examiner noted that the VA claims 
file was provided for his review, but not the VA outpatient 
treatment records.  However the examiner concluded that the 
referral letter and the extensive medical file provided 
adequate information to form an opinion addressing causation.  

The examiner noted that the Veteran had a problem with 
substance abuse and that he was service connected for a 
spinal condition and depression.  The examiner found that the 
medical record discussed or documented a number of 
psychological complaints and possible diagnoses including 
anxiety, depression, delirium, drug abuse, and PTSD.  The 
examiner found that the record documented that the Veteran 
was intoxicated on many occasions but not with severe 
depression or suicidal ideation.  The examiner concluded that 
the terminal event was due to some combination of non-service 
connected addictive tendency, poor treatment compliance, 
personality disorder and simple volitional use of drugs 
rather than any suicidal act flowing from his service 
connected depression.  He found that there was no direct 
evidence connecting the Veteran's death with his service 
connected conditions.  The examiner opined that the terminal 
event appeared to be very similar to multiple other events 
and ER visits consisting of misuse of substance, 
intoxication, impaired judgment, more substance use and bad 
behavior.  The examiner concluded that the objective medical 
evidence provided very little support for the service 
connected conditions causing the Veteran's death and that 
there were no strong indicators of even a correlation between 
the Veteran's service connected disabilities and his death. 

Evidence of record prior to the VA examination includes; a 
letter from Dr. K.S., the Veteran's personal physician; a 
report from Dr. J.M., who conducted a psychiatric 
examination; emergency department notes from January and 
November, 2001; and a State of Alaska public safety report.  
The June 1999 letter from Dr. K.S. discussed the Veteran's 
back disability and its affect on his employability.  The 
December 1999 evaluation by Dr. J.M. noted the Veteran's 
history of chronic back pain, depression, and chemical 
dependency and prescribed medication to address the 
depression.  The emergency department notes demonstrate the 
Veteran was admitted in November 2001 various times for 
various reasons including; anxiety, taking too much 
medication, and suicidal threats. During these times he 
reported a history of depression.  The public safety report 
found the Veteran's cause of death to be an accident and 
included a summary of the toxicology report which revealed 
cocaine, tripoline, and methadone in the Veteran's blood, and 
a blood alcohol content of .055.   

Subsequent to the July 2003 VA report additional evidence was 
submitted.  The records show the Veteran was brought in to 
the emergency room in December 2000 for taking a handful of 
pills.  He reported his rationale for doing so was that it 
was his addiction.  He also reported a history of depression 
at the time.  In May 2001 he reported that a month prior he 
had taken prescription drugs and alcohol in an attempt to 
kill himself.  June 2001 VA substance abuse program notes 
revealed that the Veteran reported a history of depression 
and suicide attempts in September 1986 and May 2001.  In a 
November 2001 psychiatric hospital report, the Veteran was 
admitted for ongoing voicing of suicidal ideation in the 
context of alcohol intoxication.  The physician found that 
the Veteran's period of suicidal ideation appeared more 
related to acute alcohol intoxication than to an ongoing mood 
disorder.  The examiner found that after detoxification there 
was no evidence of any major mental illness, including 
depression.  In a September 2003 letter Dr. K.S., the 
Veteran's personal physician, stated that the Veteran "used 
narcotics both appropriately and inappropriately.  He also 
used other mind-altering drugs, which were the cause for his 
death and directly related to his chronic back problems and 
depression."  

Dr. K.S.'s September 2003 opinion suggests some correlation 
between the Veteran's death and his back disability and 
depression but her opinion is not as probative as the opinion 
of the VA examiner.  Her opinion does not directly relate the 
Veteran's death to his back disability or depression.  She 
stated that the Veteran abused drugs, some of which were 
prescribed for his service connected disabilities, but she 
did not claim that he died due to an inappropriate use of 
these drugs or that he used the mind-altering drugs to 
alleviate symptoms of his back pain or depression.  The 
opinion does not contain a medical rationale to support the 
conclusion that there is some causal relation between the 
Veteran's service connected disabilities and his cause of 
death.  

Additionally, Dr. K.S.'s opinion does not show that she was 
aware of all the medical evidence of record; in particular, a 
hospital psychiatric report indicating that the Veteran's 
suicidal attempt was a result of alcohol abuse and that, 
after detoxification, there was no indication of depression.  
Conversely, the VA examiner demonstrates knowledge of the 
Veteran's medical history and used this knowledge as the 
basis for his conclusions, specifically noting that the 
Veteran had episodes of intoxication which brought about his 
suicidal threats and claims of depression.  

While the July 2003 VA examiner did not have an opportunity 
to review the evidence submitted after the report was issued, 
the evidence submitted did not add any new medical findings 
to the evidence of record.  Dr. K.S.'s opinion did not add 
any medical evidence to the record; it simply provided a 
broad opinion suggesting a link between the Veteran's drug 
use and his service connected disabilities without any 
supporting rationale as to how the two were related.  The VA 
examiner demonstrated in his report that he was already aware 
of the Veteran's history of intoxication and related suicidal 
threats, as well as his misuse of drugs, at the time the 
examiner made his conclusions. 

None of the subsequent evidence demonstrates that the 
Veteran's service-connected back disability or depression 
substantially or materially contributed to his cause of 
death.  The Veteran's own physician concluded that he used 
mind-altering drugs which were the cause of his death.  While 
she related this drug use to his cause of death and service 
connected disabilities, she did not offer any rationale as to 
how the Veteran's disabilities contributed to his death.  The 
reports submitted after the July 2003 VA examiner's opinion 
showed that the Veteran reported a history of depression and 
suicide attempts but these facts were already of record.  As 
none of the evidence presents new medical evidence not 
previously of record at the time of the July 2003 VA 
examiner's opinion it is not necessary to remand the claim 
for an additional examination.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The Veteran's cause of death was listed as accidental due to 
adverse effects of drugs.  The toxicology report revealed 
cocaine, methadone, tripolene and alcohol in the Veteran's 
body.  There is no evidence of record substantially linking 
the Veteran's ingestion of these substances to his back 
disability or depression.  

The Veteran's former spouse genuinely believes that the 
Veteran's service connected back disability and depression 
contributed to his cause of death.  However, as a layperson, 
lacking in medical training and expertise, she cannot provide 
a competent opinion on a matter as complex as the cause of 
death, and her views are of no probative value.  And, even if 
her opinion was entitled to be accorded some probative value, 
it is far outweighed by the detailed opinion provided by the 
medical professional who reviewed the record.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

If, as here, the Veteran's death is not determined to be 
service-connected, surviving children may still be entitled 
to dependency and indemnity compensation, if at the time of 
the Veteran's death, the Veteran has a service connected 
disability rated totally disabling continuously for a period 
of 10 or more years immediately preceding his death; 
continuously since the Veteran's release from active service 
and for a period of at least five years immediately preceding 
death; or for one year prior to his death if he was a 
prisoner of war under certain conditions.  38 U.S.C.A. § 
1318; 38 C.F.R. § 3.22.

The record shows that the Veteran was in receipt of a 
temporary 100 percent disability rating from December 1989 to 
July 1990 under 38 C.F.R. § 4.30, and a 100 percent 
disability rating for individual unemployability for the 
period from July to December 1990 and effective March 13, 
1999.  As the Veteran died in August 2002 he was not in 
receipt of a 100 percent disability rating for service-
connected disabilities for the statutory 10 year period of 
time prior to his death.  Additionally he was not in receipt 
of a 100 percent disability rating for service-connected 
disabilities from his release from active service to a period 
of time at least five years immediately preceding his death.  
There is no evidence that the Veteran was a prisoner of war.  
Therefore the appellants are not eligible for DIC benefits 
under 38 U.S.C.A. § 1318(b). 

The preponderance to the evidence is against the service 
connection claim for the cause of the Veteran's death and DIC 
benefits; there is no doubt to be resolved; and service 
connection for the cause of the Veteran's death, including 
DIC benefits, is not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).









ORDER

Entitlement to service connection for the cause of the 
Veteran's death, including DIC benefits under 38 U.S.C.A. 
§ 1318, are denied. 









____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


